—Appeal by the defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County (Tomei, J.), both imposed June 3, 2009, under indictments Nos. 3915/05 and 7144/07, respectively, and an amended sentence of the same court imposed June 10, 2009, under indictment No. 7144/07, on the ground that the sentences and the amended sentence were excessive.
Ordered that the sentences and the amended sentence are affirmed. No opinion. Prudenti, PJ., Skelos, Florio, Leventhal and Austin, JJ., concur.